Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 12/22/2021 amendment.
Claims 2-8, 10-12, and 14 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations “a cabin for an element disposed therein and having a temperature to be controlled, or for a passenger of the vehicle, the cabin defining a passenger compartment” (emphasis added) (lines 3-4), “the passenger compartment” (emphasis added) (lines 8-9, 11, 14, 17-18, 24, 40, 43) renders the claim indefinite.  It is unclear if the cabin is being limited to “defining a passenger compartment”, or as previously recited, the cabin is “for an element disposed therein…, or for a passenger of the vehicle”.  For examination purposes it is assumed that there is 
Further regarding claim 1, the recitations “said temperature” (line 9), “said predetermined temperature range” (lines 9-10), and “the sensors” (line 12) lack antecedent basis, where it is unclear if “the sensors” (claim 1, line 12) refers to “a sensor” (claim 1, line 11), and where it is unclear if “a temperature within said predetermined temperature range” (claim 1, lines 14-15) refers to “said temperature within said predetermined temperature range” (claim 1, lines 9-10).
Further regarding claim 1, the recitation “a temperature within a predetermined range” (lines 14-15) renders the claim indefinite.  It is unclear if the “a temperature within a predetermined range” (claim 1, lines 14-15) refers to the previously recited “temperature” (claim 1, line 9) and the previously recited “predetermined temperature range” 9claim 1, lines 9-10).
Further regarding claim 1, the recitation “in thermal contact with said conditioned air” (line 22) renders the claim indefinite.  The recitation is in the form of an incomplete sentence fragment, where it is unclear what previously recited claim element is “in thermal contact with said conditioned air”.
Further regarding claim 1, the recitation “sensed by the sensor” (line 41) renders the claim indefinite.  The recitation is in the form of an incomplete sentence fragment, where it is unclear what previously recited claim element is “sensed by the sensor”.
Regarding claim 16, the recitation “the wall” (line 7) lacks antecedent basis.  it is unclear if “the wall” refers to the previously recited “wall” (claim 16, line 3) or the previously recited “second wall” (claim 16, line 5).
Claims 9 and 17 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0184348), and further in view of Ota et al. (US 2012/0129439), Shulman (US 2013/0062355), and Martorana et al. (US 5,270,550).
Regarding claim 1, Wu (Figure 5) discloses a vehicle comprising: an engine to move the vehicle (Paragraphs 6 and 8: An engine is inherent to a vehicle/automobile),

A body (Figure 5: Defined by portions of the vehicle including at least R1, 11, 13, 20, and R2) outwardly placed in an outdoor environment having a non-constant temperature and inwardly enclosing the cabin (Annotated Figure 5 and Paragraphs 35-37: The constructed body is exposed to an ambient environment and encloses the cabin).  While Wu is suggestive of an air conditioning means that is configured to supply conditioned air to the passenger compartment (Paragraph 6), Wu does not explicitly teach or disclose an air conditioning means being adapted to temporarily supply conditioned air in the passenger compartment at a temperature lower than a temperature within a predetermined temperature range.
Ota et al. teaches a vehicle, comprising at least: A cabin defining a passenger compartment (Paragraph 9: An interior of a vehicle in which a passenger is located) and an air conditioning means (Paragraph 9: An air conditioning unit), where the air conditioning means is adapted to temporarily supply conditioned air in the passenger compartment at a temperature (i.e. a target blow-out temperature) lower than a temperature within a predetermined temperature range (Paragraphs 62-64 and Paragraph 87: A temperature of supplied conditioned air is configured to be controlled in relation to a predetermined temperature range in the passenger compartment based upon a variety of variables such that the temperature of supplied conditioned air is higher or lower than a predetermined temperature range), where at least one sensor is configured to sense the actual temperature in the passenger compartment (Paragraph 
Wu further discloses a thermal management device (i.e. elements R1, 11, 13, 20, and R2 of the body) for promoting -in the passenger compartment- a temperature within a predetermined range (Paragraphs 35-37), the thermal management device being arranged around the cabin as a part of the body (Annotated Figure 5 and Paragraphs 40-42) and exposed to the non-constant temperature of the outdoor environment (Paragraphs 40-42: The thermal management device of the vehicle is exposed to an ambient environment).  While Wu discloses the thermal management device as comprising at least one thermal insulating element (i.e. 13) and an inner thermal-storage element (i.e. 20), where the inner thermal-storage element comprises at least one first PCM having a first phase transition temperature (Paragraph 31: A threshold temperature range), where the inner thermal-storage element is in thermal contact with the conditioned air (Figure 5 and Paragraph 31), where the at least one first PCM material is adapted to store a thermal energy while the engine is off or while air conditioning means are supplying conditioned air to the passenger compartment (Paragraph 31: The at least one first PCM material is -by definition- configured to store thermal energy whenever a temperature of the PCM is lower than a temperature of a 
Shulman (Figures 4 and 7) teaches a thermal management device (2) for promoting a temperature within a predetermined range in a compartment (Defined by an interior of 2) (Paragraphs 54-55 and 61-62), where from the compartment toward an outdoor environment: an inner thermal-storage element (66) defines at least one first PCM material having a first phase transition temperature (Paragraphs 52, 53, 54, and 62: The inner PCM is configured to undergo solid-liquid phase transitions), an outer thermal-storage element (64) defining at least one second PCM material having a second phase transition temperature (Paragraphs 52, 53, 54, and 62: The outer PCM is configured to undergo solid-liquid phase transitions, the first/second PCM having different phase transition temperatures), and a thermal insulating element (76), where the thermal insulating element is interposed between the outer thermal-storage element and the inner thermal-storage element (Paragraph 55: The thermal insulating element, the outer thermal-storage element, and the inner thermal-storage element are configured to be arranged in any order), where the at least one first PCM material is adapted to store a thermal energy (Paragraphs 52, 53, 54, and 62: The at least one first PCM material is -by definition- configured to store thermal energy whenever a temperature of the PCM is lower than a temperature of a fluid with which the PCM is in thermal contact), and where the at least one second PCM material is configured to liquefy when a temperature of the outdoor environment rises and thus charge itself with heat energy (Paragraphs 52, 53, 54, and 62: The at least one second PCM material is -
Further, while Wu as modified by Shulman teaches a thermal management device comprising at least one first PCM material and at least one second PCM material that are separated by a thermal insulating element, Wu as modified by Shulman does not explicitly teach or disclose the first and second PCM materials as comprising a plurality of first and second PCM materials with differing phase transition temperatures.
Martorana et al. (Figure 10) teaches a thermal management device, comprising: a thermal-storage element (100), where an inner thermal-storage element (e.g. defined by 90, 92, 94) comprises a plurality of first PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within a temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition temperature), where an outer thermal-storage element (e.g. defined by 96, 98) comprises a plurality of second PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within another temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “thereby delaying: a thermal insulation action of the thermal insulation element, a heating impact of said outdoor environment temperature in the passenger compartment sensed by the sensor, thus limiting the operation of the air conditioning means by the on-board computer, so that a passive air conditioning is reached in the passenger compartment” (lines 38-43) constitutes a functional limitation, there being no differentiating structure recited.  Since Wu as modified by Ota et al., Shulman, and Martorana et al. discloses a vehicle comprising: a cabin, an air conditioning means, and a thermal management device that includes: an inner thermal-storage element, an outer inner thermal-storage element, and a thermal insulating element as recited in the claims it is asserted that Wu as modified by Ota et al., Shulman, and Martorana et al. reads on the aforementioned functional language, there being no differentiating structure recited.

    PNG
    media_image1.png
    249
    500
    media_image1.png
    Greyscale

Regarding claim 17, Wu discloses an assembly as discussed above.  While Wu as modified by Shulman teaches a thermal management device comprising an inner thermal-storage element containing at least one PCM material and an outer thermal-storage element containing at least one PCM material, Wu as modified by Shulman does not explicitly teach or disclose the first and second PCM materials as comprising a plurality of first and second PCM materials with differing phase transition temperatures.
Martorana et al. (Figure 10) teaches a thermal management device, comprising: a thermal-storage element (100), where an inner thermal-storage element (e.g. defined by 90, 92, 94) comprises a plurality of first PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within a temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition temperature), where an outer thermal-storage element (e.g. defined by 96, 98) comprises a plurality of second PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within another temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition temperature), and where each of the PCM materials of the thermal-storage elements In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0184348), Ota et al. (US 2012/0129439), Shulman (US 2013/0062355), and Martorana et al. (US 5,270,550), and further in view of Fredj et al. (US 6,810,952).
Regarding claim 9, Wu as modified by Ota et al. discloses a vehicle as discussed above.  While Wu as modified by Ota et al. discloses air conditioning means, Wu as modified by Ota et al. does not explicitly teach or disclose the air conditioning means as comprising a cooling unit comprising a compressor, a condenser, a pump, an expansion valve, and an evaporator.
Fredj et al. teaches an air conditioning means (Figure 13 and Col. 7, lines 12-19: See refrigerant circuit 120) defining a cooling unit, comprising -in a closed circuit passing through the cabin- (i.e. passing through element 41 of a cabin) (Figure 3) a compressor (13), a condenser (14), a pump (121), an expansion valve (15), and an evaporator (122).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a fluid supplying means of a thermal management device as disclosed by Wu as modified by Ota et al. to also include a pump as taught by Fredj et al. to improve a capability of a fluid supplying means to condition a cabin by configuring the fluid supplying means to either heat or cool the cabin (Col. 7, lines 12-19 of Fredj et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lindberg (US 4,414,932) and Shaikh et al. (US 2014/0053579), and further in view of Shulman (US 2013/0062355), Martorana et al. (US 5,270,550), and Hartmann (US 2008/0233368).
Regarding claim 13, Lindberg (Figure 8) discloses a vehicle, comprising: an engine (20) adapted to move the vehicle, the engine having a first non-constant temperature (i.e. a range of engine operating temperatures) (Col. 8, lines 15-24).  While Lindberg is relevant to automobile engines (Col. 1, lines 24-27), Lindberg does not explicitly teach or disclose the engine as disposed in a volume of the vehicle.
Shaikh et al. teaches a vehicle, comprising: an engine (108), where the engine is adapted to move the vehicle (Paragraph 24), and where the engine is disposed in a volume of the vehicle (Figure 1 and Paragraph 24).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the engine as disclosed by Lindberg within a volume of the vehicle as taught by Shaikh et al. to improve vehicle operational lifetime by locating an engine within an enclosure thereby minimizing an occurrence of damage to the engine due to debris.
Lindberg further discloses an engine encapsulation (Element 45, which includes including chambers 46 and 47) in thermal contact with an outdoor environment having a second non-constant temperature (i.e. a range of ambient temperatures) (Col. 8, lines 15-24), the engine encapsulation inwardly surrounding the engine (Figure 8 and Col. 7, line 63 to Col. 8, line 24: The engine encapsulation covers the engine), the engine encapsulation comprising a thermally conductive wall (i.e. a wall of chamber 46 in contact thermal contact with the engine) (Col. 7, line 63 to Col. 8, line 24) suitable to 
Shulman (Figures 4 and 7) teaches a thermal management device (Paragraphs 54-55 and 61-62), comprising: an inner thermal-storage element (66), an outer thermal-storage element (64), and at least one thermal insulating element (76), where from a first side of the thermal management device (Figure 4: A side adjacent element 68) to a second side of the thermal management device (Figure 4: a side adjacent element 62): the inner thermal-storage element comprises at least one first PCM material having a phase transition temperature (Paragraphs 52, 53, 54, and 62: The inner PCM is configured to undergo solid-liquid phase transitions), and the outer thermal-storage element comprises at least one second PCM material having a phase transition 
Further, while Lindberg as modified by Shulman teaches a thermal management device comprising a first PCM material and a second PCM material that are separated by a thermal insulating element, Lindberg as modified by Shulman does not explicitly teach or disclose the first and second PCM materials as comprising a plurality of first and second PCM materials with differing phase transition temperatures.
Martorana et al. (Figure 10) teaches a thermal management device, comprising: a thermal-storage element (100), where an inner thermal-storage element (e.g. defined by 90, 92, 94) comprises a plurality of first PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within a temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition temperature), where an outer thermal-storage element (e.g. defined by 96, 98) comprises a plurality of second PCM materials In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, while Lindberg as modified by Shulman and Martorana discloses a thermal management device comprising a plurality of first and second PCM materials with differing phase transition temperatures, Lindberg as modified by Shulman and Martorana does not explicitly teach or disclose the plurality of PCM materials as PCM materials that are dispersed in a matrix.
Hartmann et al. (Figure 7) teaches a thermal management device, comprising: at least one thermal-storage element including a plurality of layers (302, 304, 306) including respective PCM materials (308, 310, and 312) containing at least one PCM material (Paragraph 60), where the plurality of PCM materials are dispersed in a matrix (Paragraphs 40 and 60: The PCM materials are dispersed in a matrix material that facilitates temperature regulation).  As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to configure the plurality of PCM materials as disclosed by Lindberg as modified by Shulman and Martorana in the form of layers of PCM encapsulated in a matrix material as taught by Hartmann et al. to improve a capacity of a thermal management device to store and release heat by providing PCM materials within a material that facilitates transfer of heat to/from the PCM materials (Paragraph 40 of Hartmann et al.).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (US 4,414,932), and further in view of Shulman (US 2013/0062355), Martorana et al. (US 5,270,550), Hartmann (US 2008/0233368), and Tallio et al. (US 6,209,500).
Regarding claims 15 and 16, Lindberg (Figure 8) discloses a vehicle, comprising: an engine (20) adapted to move the vehicle, the engine having a first non-constant temperature (i.e. a range of engine operating temperatures) (Col. 8, lines 15-24) and being disposed in a volume (i.e. as defined by an internal volume of a “unit for storing and subsequently returning a thermal energy” 45 that encapsulates the engine) of the vehicle surrounded by a thermally conductive wall (i.e. a wall of chamber 46 that is in thermal contact with the engine) (Figure 8) suitable to transfer heat issued from the engine to the volume by conduction (Col. 3, lines 23-51 and Col. 7, line 63 to Col. 8, line 24: Thermal energy is transferred from the engine 20 to the thermally conductive wall and subsequently to the volume),
A unit for storing and subsequently returning a thermal energy (i.e. 45), the unit having a second wall (i.e. a wall of chamber 47 that is opposite the wall in thermal contact with the engine) (Figure 8) in thermal contact with an outdoor environment having a second non-constant temperature (i.e. a range of ambient temperatures) (Figure 8 and Col. 8, lines 15-24: The unit includes plural containers having walls containing a PCM), the wall (i.e. the second wall) surrounding the volume (Figure 8 and Col. 7, line 63 to Col. 8, line 24: The walls contain a volume of PCM), the second wall defining a thermal management device for promoting -in the volume- a temperature to be maintained within a predetermined range (Col. 7, line 63 to Col. 8, line 24).

Shulman (Figures 4 and 7) teaches a thermal management device (Paragraphs 54-55 and 61-62), comprising: an inner thermal-storage element (66), an outer thermal-storage element (64), and at least one thermal insulating element (76), where from a first side of the thermal management device (Figure 4: A side adjacent element 68) to a second side of the thermal management device (Figure 4: a side adjacent element 62): the inner thermal-storage element comprises at least one first PCM material having a phase transition temperature (Paragraphs 52, 53, 54, and 62: The inner PCM is configured to undergo solid-liquid phase transitions), and the outer thermal-storage element comprises at least one second PCM material having a phase transition temperature (Paragraphs 52, 53, 54, and 62: The outer PCM is configured to undergo solid-liquid phase transitions), where the thermal insulating element is interposed between the outer thermal-storage element and the inner thermal-storage element (Paragraph 55: The thermal insulating element, the outer thermal-storage element, and the inner thermal-storage element are configured to be arranged in any order).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal management device as disclosed by 
Further, while Lindberg as modified by Shulman teaches a thermal management device comprising a first PCM material and a second PCM material that are separated by a thermal insulating element, Lindberg as modified by Shulman does not explicitly teach or disclose the first and second PCM materials as comprising a plurality of first and second PCM materials with differing phase transition temperatures.
Martorana et al. (Figure 10) teaches a thermal management device, comprising: a thermal-storage element (100), where an inner thermal-storage element (e.g. defined by 90, 92, 94) comprises a plurality of first PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within a temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition temperature), where an outer thermal-storage element (e.g. defined by 96, 98) comprises a plurality of second PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within another temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition temperature), and where each of the PCM materials of the thermal-storage elements have a different phase transition temperature and fall within a range from lowest to highest (or vice versa) (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: The PCM materials of the thermal storage element are arranged In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Hartmann et al. (Figure 7) teaches a thermal management device, comprising: at least one thermal-storage element including a plurality of layers (302, 304, 306) including respective PCM materials (308, 310, and 312) containing at least one PCM material (Paragraph 60), where the plurality of PCM materials are dispersed in a matrix (Paragraphs 40 and 60: The PCM materials are dispersed in a matrix material that facilitates temperature regulation).  As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to configure the plurality of PCM materials as disclosed by Lindberg as modified by Shulman and Martorana in the form of layers of PCM encapsulated in a matrix material as taught by Hartmann et al. to improve a capacity of a thermal management device to store and release heat by providing PCM materials within a material that facilitates transfer of heat to/from the PCM materials (Paragraph 40 of Hartmann et al.).
Further, while Lindberg as modified by Shulman and Martorana discloses a thermal management device comprising a plurality of first and second PCM materials having different phase transition temperatures, and while Lindberg (Figure 9 embodiment) suggests a circuit for circulating a fluid in the volume and placing the fluid in thermal exchange with the engine (Figure 9: Thermal exchange with an exhaust 
Tallio et al. teaches a thermal management device, comprising: a volume of at least one first phase change material (28), a circuit (16) for circulating a fluid (Col. 2, line 19 to Col. 3, line 67: Cold fuel) in the volume (Figures 1-2) and placing the fluid in thermal exchange with the engine (Figures 1-2), and fluid circulating means (Col. 2, lines 19-47: Defined by 16 and corresponding fuel injectors for circulating the fluid) for circulating the fluid in the circuit -in thermal exchange with the at least one first phase change material- in the volume at a temperature lower than the at least one phase transition temperature of the at least one first phase change material (Col. 2, line 19 to Col. 3, line 67: Thermal energy is transferred from the phase change material -in a liquid-solid state- to a circulating cold fuel).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal management device as disclosed by Lindberg as modified by Shulman and Martorana with a circuit for circulating a fluid in combination with fluid circulating means as taught by Tallio et al. to improve thermal management device versatility by utilizing waste heat from an engine to preheat fuel under cold ambient conditions (Col. 2, line 19 to Col. 3, line 67 of Tallio et al.).





Response to Arguments
Regarding the arguments on page 8, lines 8-14:
Applicant alleges that Shulman does not teach or disclose inner and outer thermal storage elements that are separated by a thermal insulating element in that one having ordinary skill in the art would not have understood that paragraph 55 of Shulman discloses the claimed PCM materials as separated by the thermal insulating element.  Applicant's arguments have been fully considered but they are not persuasive.
As an initial matter, applicant’s 9/7/2021 reply does not appear to contain an argument that Shulman does not teach or disclose “inner and outer thermal storage elements that are separated by a thermal insulating element” as recited in amended claim 1 as alleged.  Rather, page 10, line 13 to page 11, line 2 of applicant’s 9/7/2021 reply merely states that the cited art does not teach or disclose amended claim 1 without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the arguments page 10, line 13 to page 11, line 2 of applicant’s 9/7/2021 reply fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention.
Further, applicant’s argument appears speculative and inconsistent with the disclosure of Shulman.  As noted on page 4 of the 9/22/2021 Office Action, Shulman teaches the concept of inner and outer thermal storage elements that are separated by a thermal insulating element since Shulman explicitly (emphasis added) discloses a thermal management device (Paragraphs 54-55 and 61-62), comprising: an inner thermal-storage element (66), an outer thermal-storage element (64), and at least one thermal insulating element (76), where the thermal insulating element, the outer  arranged in any order) (emphasis added) (Paragraph 55).  Therefore, based upon the disclose of Shulman, one having ordinary skill in the art would indeed understand that the thermal insulating element can be arranged between the inner/outer thermal-storage elements, the thermal insulating element can be arranged as depicted in Figure 4, or in any other conceivable order.
Regarding the arguments on page 8, line 15 to page 9, line 7:
Applicant alleges that Shulman does not appreciate the benefits of the specific arrangement in which claim 1 has been amended to reflect in that Shulman does not teach or disclose amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, and as discussed in the rejection of claim 1 above, Wu discloses a vehicle comprising at least: an engine, a cabin, a body, and a thermal management device for promoting -in the passenger compartment- a temperature within a predetermined range.  While, Wu discloses the thermal management device as comprising at least one thermal insulating element (i.e. 13) and an inner thermal-storage element (i.e. 20) such that the inner thermal-storage element comprises at least one first PCM having a first phase transition temperature (Paragraph 31: A threshold temperature range), Wu does not teach or disclose the thermal management device as 
Shulman remedies Wu in that Shulman teaches a thermal management device comprising an inner thermal-storage element (66), an outer thermal-storage element (64), and at least one thermal insulating element (76), where the thermal insulating element, the outer thermal-storage element, and the inner thermal-storage element are configured to be arranged in any order) (emphasis added) (Paragraph 55).
Further, while Wu as modified by Shulman discloses a thermal management device comprising at least one thermal insulating element between an inner thermal-storage element and an outer thermal-storage element, Wu as modified by Shulman does not explicitly teach or disclose respective phase transition temperatures of the inner and outer thermal-storage elements.
Martorana et al. remedies Wu as modified by Shulman in that Martorana et al. teaches a thermal management device, comprising: a thermal-storage element (100), where an inner thermal-storage element (e.g. defined by 90, 92, 94) comprises a plurality of first PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within a temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition temperature), where an outer thermal-storage element (e.g. defined by 96, 98) comprises a plurality of second PCM materials (Col. 7, lines 53-61) having phase transition temperatures different from each other and fall within another temperature range (Figure 2, Col. 2, lines 54 to col. 3, line 9 and Col. 4, line 61 to col. 5, line 5: Each PCM material has a different phase transition temperature), and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In order to clearly and distinctly overcome the art of record, the claims would need recite the manner in which the air conditioning means interacts with (i.e. is operatively related to) the thermal management device as opposed to merely reciting a vehicle comprising an air conditioning means and a thermal management device.  For example, the claims could be clarified to recite how a temperature at which the air conditioning means activates relate to phase transition temperature(s) of the PCM (See page 15, line 5 to page 16, line 10 of applicant’s specification).
Regarding the arguments on page 9, lines 8-28:
Applicant alleges that Shulman does not appreciate the benefits of the specific arrangement in which claim 1 has been amended to reflect in that Shulman does not teach or disclose amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the arguments on page 8, line 15 to page 9, line 7”).
Further, and as noted in the rejection of claim 1 above, the limitation “thereby delaying: a thermal insulation action of the thermal insulation element, a heating impact of said outdoor environment temperature in the passenger compartment sensed by the sensor, thus limiting the operation of the air conditioning means by the on-board computer, so that a passive air conditioning is reached in the passenger compartment” (lines 38-43) constitutes a functional limitation, there being no differentiating structure recited.  Since Wu as modified by Ota et al., Shulman, and Martorana et al. discloses a vehicle comprising: a cabin, an air conditioning means, and a thermal management 
Regarding the arguments on page 10, lines 1-2:
Applicant alleges that claim 1 is allowable for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 10, lines 6-12:
Applicant alleges that claim 9 is allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 10, lines 13-29:
Applicant alleges that the cited art does not teach or disclose amended claim 13 and that the cited art teaches away from amended claim 13.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Regarding the arguments on page 11, lines 1-7:
Applicant alleges that the cited art does not teach or disclose amended claims 15 and 16 and that the cited art teaches away from amended claims 15 and 16.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the arguments on page 11, lines 8-9:
Applicant alleges that claim 17 is allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763